ROSE, District Judge.
At about half past 10 of the evening of January 17, 1917, the steamship Gaston came into collision with the barge John W. Davidson, the latter then in tow of the tug Anna. The master and owner of the Gaston appealed from the decree below, which held it solely in fault.
That it was to blame cannot be seriously questioned. It was not keeping a proper lookout. It did not see the towing lights on the Anna, which were lit and burning. The steamship was proceeding at a speed far greater than that permitted by the harbor regulations applicable to tlie portion of the harbor of Norfolk in which the collision occurred, and moreover it was the burdened vessel. It says that, even .-,o, the tug Anna was in fault, because it changed its course and cut *888across the bow of the Gaston at a time when it was impossible for the-latter, by any exercise of prudence, to have avoided the collision. That such was the fact is denied. There was conflicting evidence on the question. The learned District Judge, who saw and heard the witnesses, found the contention was not sustained. We see no reason to reach a different conclusion.
Affirmed.